In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-21-00169-CV

 PILLAR INCOME ASSET                         §   On Appeal from the 48th District
 MANAGEMENT, INC., Appellant                     Court

 V.                                          §   of Tarrant County (048-299194-18)

                                             §   March 10, 2022

 TLC HOSPITALITY, LLC, Appellee              §   Memorandum Opinion by Chief
                                                 Justice Sudderth

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Pillar Income Asset Management, Inc. shall pay all costs

of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Bonnie Sudderth